Appeal by the defendant from a judgment of the Supreme Court, Queens County (Clabby, J.), rendered May 24, 1990, convicting him of attempted burglary in the second degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
We find that the defendant’s waiver of his constitutional
*736rights completely satisfies the requirements of People v Harris (61 NY2d 9). Moreover, the defendant’s contention that his sentence was excessive is without merit, since he received the minimum sentence allowable by law. Bracken, J. P., Lawrence, Miller, Copertino and Santucci, JJ., concur.